Dismiss; and Opinion Filed June 19, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00233-CV

   PROPERTY RISK SERVICES MANAGEMENT, INC., D/B/A RJD PROPERTY
 SERVICES, AND NTX COMMERCIAL INSURANCE AGENCY, INC., D/B/A TEXAS
                   COMMERCIAL AGENCY, Appellants

                                              V.

           ALLIED WORLD ASSURANCE COMPANY (U.S.) INC., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09161

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                 Opinion by Justice Fillmore

       Stating they no longer wish to pursue the appeal, appellants have filed a motion to

dismiss. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                                   /Robert M. Fillmore/
150233F.P05                                        ROBERT M. FILLMORE
                                                   JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PROPERTY RISK SERVICES                                On Appeal from the 191st Judicial District
MANAGEMENT, INC., D/B/A RJD                           Court, Dallas County, Texas
PROPERTY SERVICES, AND NTX                            Trial Court Cause No. DC-13-09161.
COMMERCIAL INSURANCE AGENCY,                          Opinion delivered by Justice Fillmore.
INC., D/B/A TEXAS COMMERCIAL                          Justices Myers and Evans participating.
AGENCY, Appellants

No. 05-15-00233-CV         V.

ALLIED WORLD ASSURANCE
COMPANY (U.S.) INC., Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

         We ORDER that appellee Allied World Assurance Company (U.S.) Inc. recover its
costs, if any, of this appeal from appellants Property Risk Services Management, Inc. d/b/a RJD
Property Services, and NTX Commercial Insurance Agency, Inc., d/b/a Texas Commercial
Agency.


Judgment entered this 19th day of June, 2015.




                                                –2–